Citation Nr: 1013998	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-14 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from April 1943 to 
November 1945.

This matter before the Board of Veterans' Appeals (Board) 
arises from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In December 2008, the Veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.

The Board remanded this matter to the RO in April 2009 for 
additional development.  After completing the requested 
actions, the RO continued the denial of the claim (as 
reflected in an October 2009 supplemental statement of the 
case (SSOC)) and returned this matter to the Board for 
further appellate consideration.

In November 2009, the Board requested an expert medical 
opinion from a Veterans Health Administration (VHA) 
physician.  A response was received in December 2009.  The 
Veteran and his representative were provided with a copy of 
the medical opinion obtained, and a written response has been 
filed, this issue is again before the Board for appellate 
review. 

In January 2010, the Veteran's wife, on his behalf, submitted 
duplicate copies of medical evidence previously associated 
with the claims file, along with additional argument.  

In a February 2010 informal hearing presentation, the 
Veteran's representative waived initial RO consideration of 
all evidence not previously considered by the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished

2.  A heart disorder was not shown during service or within a 
year following discharge from service.

3.  The weight of the probative medical opinion evidence has 
found that the Veteran's service-connected asbestosis did not 
cause or aggravate any heart disorder that may be present.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder, to 
include as secondary to service-connected asbestosis, are not 
met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction; Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a February 2005 letter provided notice to the 
Veteran of the evidence and information needed to 
substantiate his claim for service connection on appeal, on a 
direct and secondary basis.  This letter also informed the 
Veteran of what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA.  The letter further requested that the 
Veteran submit any additional information or evidence in his 
possession that pertained to his claims.  A May 2007 letter 
provided the Veteran with information regarding disability 
ratings and effective dates consistent with Dingess/Hartman. 
Following the issuance of these notice letters, the Veteran 
and his representative were afforded further opportunities to 
present pertinent information and/or evidence to the matter 
on appeal before the RO readjudicated this matter (as 
reflected in an October 2009 supplemental statement of the 
case).  Hence, the Veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records, a July 2009 VA heart examination report and opinion, 
and a December 2009 VHA opinion (as noted above).  Also of 
record and considered in connection with the appeal is the 
transcript of the December 2008 Board hearing, as well as 
written statements provided by the Veteran, and by his 
representative and his wife, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where a Veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  Such permits a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  Id.  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
38 C.F.R. § 3.310(b).

The Veteran specifically contends that he has a heart 
disorder that is caused or aggravated by his service-
connected asbestosis. 

A February 1998 private echocardiogram revealed that the 
Veteran had moderate coronary artery disease and normal left 
ventricular angiogram.  

An October 1998 private cardiology record reflects that the 
Veteran was diagnosed with mild coronary artery disease, 
hypertension, intermittent claudication with peripheral 
vascular disease, and mild renal dysfunction.

Private and VA medical records from September 2000 to March 
2009 reflect ongoing treatment for coronary artery disease, 
paroxysmal atrial fibrillation, and asbestos related lung 
disease.
 
A May 2007 St. Joseph's Mercy Health Center record reflects 
that the Veteran had a history of unspecified cardiac 
problems.  He was seen in the emergency room with complaints 
of severe chest pain associated with shortness of breath.  
The impression included chest pain, angina secondary to 
atrial fibrillation with rapid ventricular response, 
asbestosis, and hypertension. 

In a December 2007 letter, T.B.L, M.D., F.A.C.C.  indicated 
that there was some sort of causal relationship between the 
Veteran's service-connected asbestosis and his claimed heart 
disorder.  In this regard the physician stated that 
"Certainly the two are independent problems however they 
would potentially combine in such a way to amplify their 
individual symptoms.  Clearly if his lung problems become 
worse, this puts more stress on the coronary system and he 
would be more likely to have arrhythmia or problems with his 
angina." 

In a December 2008 letter, N.M.S. M.D. reported that the 
Veteran's coronary artery disease is unlikely related to his 
asbestos lung disease.  

During the December 2008 Board hearing, the Veteran and his 
wife testified concerning the treatment the Veteran received 
for his heart disorder and their belief that the Veteran's 
heart disorder was related to his service-connected 
asbestosis.

In a July 2009 VA heart examination report, the VA examiner 
diagnosed the Veteran with coronary artery disease of the 
left anterior descending artery and the right coronary artery 
status post angioplasty with good results; paroxysmal atrial 
fibrillation, presently in sinus rhythm; peripheral vascular 
disease; and asbestosis.  He opined that coronary artery 
disease, atrial fibrillation and valvular heart disease are 
independent problems along with asbestosis.  To his 
knowledge, asbestos is not a condition that causes the above 
heart conditions.  Therefore, it was his opinion that the 
Veteran's asbestosis did not cause his current heart disorder 
which includes paroxysmal atrial fibrillation, coronary 
artery disease, and valvular heart disease.  He stated that 
the question of whether or not the Veteran's asbestosis 
worsened or aggravated his present heart conditions, he would 
have to resort to mere speculation to answer this particular 
question. 

In a December 2009 VHA opinion, the chief of cardiology at 
the Philadelphia VA medical center provided a summary of the 
Veteran's medical history.  He noted that in February 1998, 
cardiac catheterization was undertaken for unknown reasons 
that showed a 50 to 60 percent stenosis in the left anterior 
descending coronary artery and a 50 percent stenosis in the 
right coronary artery.  The Veteran was medically treated.  A 
clinic note from November 2004 reports aortic stenosis (the 
VA physician noted to see below regarding relationship to 
asbestosis and atrial fibrillation).  In October 2006, a 
nuclear exercise test showed no reversible ischemia and 
normal left ventricular function (ejection fraction 75 
percent).  In 2007, obstructive coronary artery disease was 
identified as well as aortic stenosis and atrial 
fibrillation.  In May 2007, the Veteran underwent coronary 
artery stenting and an ECG documented atrial fibrillation.  
In the context of warfarin treatment for atrial fibrillation, 
an upper GI bleed occurred in 2009.  

The VA physician's assessment was that right heart 
failure/pathology can be related to lung disease (e.g. 
asbestosis) by virtue of its causing pulmonary hypertension 
and subsequent right heart pressure overload.  Notably, the 
VA physician determined that there was no reference to right 
heart disease in the record that he found.  In November 2004, 
an echocardiogram made no mention of right ventricular 
disease.  Likely, since tricuspid valve motion was normal 
with "mild tricuspid regurgitation", the pulmonary pressure 
was not estimated which requires significant regurgitation.  
A July 2006 echocardiogram showed normal left ventricular 
function, normal left atrial size and very importantly normal 
right atrial and right ventricular dimensions with no 
tricuspid abnormalities noted, all which indicates the 
absence of right heart disease, and by implication, heart 
disease resulting from lung disease/pulmonary hypertension.  

He noted that the issue at hand is whether asbestosis is the 
cause of or aggravated the Veteran's cardiac disease(s) 
including coronary artery disease, aortic stenosis, and 
atrial fibrillation.  Reference in the record is made to an 
internet site indicating that asbestosis may place "stress" 
on the heart.  He stated that such terminology is not precise 
or medical, but rather lay jargon.  Furthermore, lung disease 
(asbestosis) affects the right heart and does not impact the 
left heart.  Coronary artery disease and aortic stenosis are 
left heart diseases and not related to asbestosis.  
Asbestosis affects the lungs and thereby potentially leads to 
elevated pulmonary artery pressures, right heart disease, and 
potentially atrial fibrillation.  However, atrial 
fibrillation is common in patients with valve disease and 
coronary artery disease, neither of which is related to 
asbestosis.  Furthermore, by age 80 years, over 10 percent of 
patients in the United States have atrial fibrillation. 

The VA physician opined that aortic stenosis and coronary 
artery disease are not related to asbestosis, either caused 
or aggravated by it.  Regarding atrial fibrillation, although 
asbestosis may be associated with atrial arrhythmias, the 
Veteran's valve disease (which predated the atrial 
fibrillation) and age are more likely causative/contributory 
factors for this common arrhythmia for the reasons enumerated 
above.  Therefore, asbestosis has a less than 50 percent 
contribution to the occurrence of atrial fibrillation in this 
case.  

After carefully considering the pertinent evidence, to 
include the Veteran's and his wife's assertions, the Board 
finds that the preponderance of the evidence weighs against 
the claim.

Initially, the Board points out that a review of the 
Veteran's service treatment records reveals no complaints, 
findings, symptoms, or diagnosis of a heart disorder in 
service.  Moreover, the first objective medical evidence that 
the Veteran had a heart disorder was indicated in a February 
1998 private echocardiogram record, more than 50 years after 
discharge from service.  See Maxson v. Gober, 230 F.3f 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).   In addition, there is no competent medical evidence 
that relates the Veteran's currently diagnosed heart 
disorders directly to his service.  Moreover, the Veteran 
does not contend such a relationship.  In light of the above, 
the Board finds that service connection for a heart disorder 
on a direct basis is not warranted.  See 38 C.F.R. § 3.303 
(2009).  

Nor can presumptive service connection be established in this 
case, as there is no evidence of a heart disorder, manifest 
to a compensable degree, within one year of separation from 
service.  According to the Veteran's medical records 
associated with the claims file, the first indication that 
the Veteran had a heart disorder was in February 1998, over 
fifty years after his separation from service.  Therefore, 
service connection for a heart disorder on a presumptive 
basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309 
(2009).  

In this case, the Veteran seeks service connection for a 
heart disorder based on a theory of secondary service 
connection, i.e., that a heart disorder is was caused or 
aggravated by his service-connected asbestosis.  However, the 
competent and persuasive medical evidence addressing a nexus 
between a current heart disorder and asbestosis weighs 
against the claim.

The only medical evidence of a favorable nexus opinion is 
provided in a December 2007 letter from Dr. T.B.L.  He 
indicated that there was some sort of causal relationship 
between the Veteran's service-connected asbestosis and his 
claimed heart disorder.  As noted above, he concluded, 
essentially, that while the Veteran's heart disorder and 
asbestosis were independent problems, they would potentially 
combine in such a way to amplify their individual symptoms.  
In this regard, Dr. T.B.L. stated that if the Veteran's lung 
problems become worse, this puts more stress on the coronary 
system and he would be more likely to have arrhythmia or 
problems with his angina.  The Board finds that Dr. T.B.L.'s 
statement lacks probative value because it is an opinion of 
mere possibility and not probability.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a physician's statement that the 
Veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis also 
implied "may or may not" and was deemed speculative).  The 
mere fact that Dr. T.B.L. discussed the realm of possibility 
of a relationship between the Veteran's heart disorder and 
service-connected asbestosis, (i.e. if the Veteran's lung 
problems become worse), does not establish positive evidence.  
The Court has held that a medical statement using such terms 
as "possible" and "could have," without supporting clinical 
data or other rationale, is too speculative in order to 
provide the degree of certainty required for medical nexus 
evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

By contrast, as detailed above, the July 2009 VA examiner and 
the December 2009 VHA opinion was a definitive conclusion 
that the Veteran's heart disorders, diagnosed as coronary 
artery disease, aortic stenosis, and atrial fibrillation were 
not related to the Veteran's service-connected asbestosis.  
Specifically, in the VHA opinion, the Chief of Cardiology 
explained that while right heart pathology can be related to 
lung disease, his medical opinion was that the Veteran's 
diagnosed coronary artery disease and aortic stenosis are 
left heart diseases and are therefore, not related to 
asbestosis.  No evidence to the contrary has been submitted.  
VA adjudicators are not free to ignore or disregard the 
medical conclusions of a VA physician, and are not permitted 
to substitute their own judgment on a medical matter.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).   

In addition, the December 2009 VHA physician opined that 
asbestosis had a less than 50 percent contribution to the 
occurrence of atrial fibrillation and that valve disease 
(which predated the atrial fibrillation) and age were more 
likely causative/contributory factors.  The Board notes that 
the above finding are supported by the Veteran's private 
pulmonologist, Dr. N.M.S, who opined in a December 2008 
letter that the Veteran's coronary artery disease is unlikely 
to be related to his asbestos lung disease.  As the Chief of 
Cardiology at the Philadelphia VA medical center clearly 
outlines the reasons and bases for the VHA opinion, which was 
based on a review of the claims file and discussion of the 
pertinent medical evidence of record along with a medical 
explanation for the conclusions reached in his opinion, the 
Board finds such opinion to be of great probative value.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470- 471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

It is noted that the record includes various internet 
articles that the Veteran's wife has submitted in support of 
his claim.  The submissions provide medical information that 
is very general in nature and does not address the specific 
facts of the Veteran's claim before the Board.  As this 
generic medical journal or treatise evidence does not 
specifically state an opinion as to the relationship between 
the Veteran's current heart disorder and service, or to his 
service-connected asbestosis, it is insufficient to establish 
the element of medical nexus evidence.  See Sacks v. West, 11 
Vet. App. 314 (1998).

In addition to the medical evidence, the Board has carefully 
considered the written statements and testimony of the 
Veteran, his wife, and his representative in support of the 
claim for service connection on appeal.  The Board notes that 
a layperson is competent to report on matters observed or 
within his or her personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, the matter of etiology 
(or medical relationship) upon which this case turns is a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As a 
layperson, neither the Veteran, his wife, nor his 
representative are shown to have appropriate medical training 
and expertise to competently render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

The Board is sympathetic to the Veteran's assertions that his 
heart disorder is related to his service-connected 
asbestosis; however, for all the foregoing reasons, the claim 
for service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent and 
probative evidence does not support the claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990)


ORDER

Service connection for a heart disorder, to include as 
secondary to service-connected asbestosis, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


